Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 of D. Osborne, US 17/443,699 (July 27, 2021) are pending and have been examined on the merits.   Claims 1-20 are rejected.  
Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  

Claims 9 and 18-20 are rejected pursuant to 35 U.S.C. 112, as indefinite because these claims do not provide sufficient information regarding nature of the compositions compared or the “in vitro permeation testing” or “subject” (claim 19) such that one of ordinary skill can determine whether the claimed skin penetration enhancement is met.  Claim 9 recites “wherein skin penetration of the topical pharmaceutical composition is enhanced by 5-fold to 30-fold relative to a topical pharmaceutical formulation without laureth-4 as measured by in vitro permeation testing”.  However, claim 9 does not specify the particular solvent or the laureth-4 concentration of the claimed “topical pharmaceutical composition”, the components of the “topical pharmaceutical formulation” to which it is compared, or the “in vitro permeation testing” protocol (what skin mimic is used?).  Claims 18-20 have the same deficiencies; for example, the “subject” of claim 19 is not specified.  The specification only provides an open-ended definition of “subject”.  Specification at page 11, [00038].  Without this information, no comparison can be made to determine whether the tested “topical pharmaceutical composition” comprising the laureth-4 is “enhanced by 5-fold to 30-fold” over the “topical pharmaceutical formulation” without the laureth-4.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over H. Xi et. al. US 2020/0276109 (2020) “Xi”) in view of N. Crutchley, WO 2020/025910 A1, 02/06/2020, “Crutchley l”) and 

Claims 5 and 16 are rejected over Xi in view of Crutchley as above in further view of M. Arkin et. al. (US 2020/0197397 A1, 06/25/2020, “Arkin”).

The Prior Art

H. Xi et. al. (WO 2019096303 A1) (2019)

Xi teaches a pharmaceutical composition comprising an active ingredient the JAK inhibitor (3aR,5s,6aS)N-(3-methoxy-1,2,4-thiadiazol-5-yl)-5-(methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)hexahydrocyclopenta[c]pyrrole-2(1H)-carboxamide or a pharmaceutically acceptable salt thereof, and diethylene glycol monoethyl ether.  Xi at page 1, [0007].  Xi teaches that this compound has the following chemical structure.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Respecting claim 2, this JAK inhibitor corresponds to SHR0302.  Specification at page 13, [0046]. Xi teaches that SHR0302 “has a poor ability to penetrate the skin barrier and stay in the skin, and the pharmaceutical composition thereof has a risk of uneven content”. Xi at page 1, [0006].  
Respecting claim 3, Xi teaches that the content of SHR0302 in the composition is about 0.1% to 20%, preferably about 0.1% to 10%, and can be for example, 0.51%. based on the total weight of the pharmaceutical composition [Xi 0012].  

Respecting claims 10 and 11, Xi teaches that the disclosed pharmaceutical composition is useful for treating or preventing an immune system disorder or disease, for example, psoriasis, rash, atopic dermatitis.  Xi at page 3, [0034].  

The primary difference between Xi and the instant claims is that Xi does not teach SHR0302 in combination with laurth-4.  

N. Crutchley (WO 2020025910 A1) (2020)

Crutchley teaches a composition for topical application comprising a continuous aqueous phase, a discontinuous liquid oil phase and crisaborole that achieve improved skin penetration.  Crutchley at page 3, lines 5-10.  Crutchley teaches preferably, the composition comprises one or more further pharmaceutically active agents useful for the treatment of atopic dermatitis or psoriasis, including JAK inhibitors.  Crutchley at page 10, lines 5-25.  

Crutchley teaches that the topical composition preferably comprises two surfactants, a first surfactant incorporated into the discontinuous liquid oil phase, and the second different surfactant incorporated into the continuous aqueous phase [Crutchley page 8 lines 35-38]. Crutchley teaches that most preferably, the first surfactant is Laureth-4 (polyoxyethylene (4) monododecyl ether), and the second surfactant is Polysorbate 20, wherein the composition has a total surfactant content of less than 5 wt% by weight of the composition [Crutchley page 9 lines 8-11].
In Example 1, Crutchley teaches the following exemplary topical composition.   

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Save for lacking a JAK inhibitor, Crutchley’s Example 1 formulation meets each and every limitation of claims 1 and 4 because it comprises a solvent and laureth-4 in an amount of 0.7%. However as discussed above, Crutchley specifically teaches that his disclosed formulations are used in combination with a JAK inhibitor.  

Respecting claim 6, Crutchley’s Example 1’s capric triglyceride corresponds to the claim 6 recitation of any of “a emulsifier, a moisturizer, or a thickener”.  

Respecting claim 7, Crutchley’s Example 1 composition meets the claim 7 recitation of “oil in water emulsion” because Critchley teaches that “the composition is in the form of an oil-in-aqueous dispersion”.  Crutchley at page 10, lines 36.

Respecting claims 8 and 17, Crutchley teaches that the composition further comprises one or more pharmaceutically active agents useful for the treatment of atopic dermatitis or psoriasis, include but not limited to topical corticosteroids [Crutchley page 10 lines 5-23]. 

Respecting claims 10 and 11, Crutchley teaches that the disclosed composition or combination as described is for use in the treatment of atopic dermatitis or psoriasis.  Crutchley at page 16, lines 26-27.  Crutchley further teaches that the composition is for the treatment of atopic dermatitis or psoriasis in human or animal subject and can also be used to treat other inflammatory dermatological conditions [Crutchley page 16 lines 33-37].

Respecting claim 12, Crutchley teaches the composition or combination is preferably administered at least once a week, more preferably at least once a day [Crutchley page 17 lines 13-14], which meets the limitation of claim 12. 

Crutchley teaches the limitations of claim 15 as discussed above for claim 4.  
Crutchley does not specifically teach the functional recitations of claims 9 and 18 -20
Crutchley thus differs from the claims in that while Crutchley teaches that it is preferable to add a JAK inhibitor to his disclosed compositions (for instance to the Example 1 composition comprising crisaborole and laureth-4) for topical treatment of atopic dermatitis, Crutchley does not teach a composition that comprises the specific JAK inhibitor SHR0302 per claims 2, 13, and 20.  Regarding claim 3, Crutchley also does not teach the JAK inhibitor is present “in an amount of about 0.1 to about 1.0% w/w”.

M. Arkin et. al. (US 2020/0197397 Al (2020)

Arkin teaches a topical composition for treatment, prevention or alleviation of a skin or mucosal disorder selected from the group consisting of psoriasis, palmoplantar psoriasis, acquired palmoplantar keratosis, eczema, ichtyosis vulgaris, etc., comprising administering to a subject in need thereof a therapeutically effective amount of at least one EGFR inhibitor and at least one additional first active agent selected from a corticosteroid, calcipotriene, tapinarof, a Janus kinase inhibitor (JAK inhibitor), a phosphodiesterase-4 inhibitor (PDE4 inhibitor), and combinations thereof [Arkin 0012]. Arkin teaches that the topical composition further comprises at least one penetration enhancer selected from: DMSO (dimethyl sulfoxide), a polyethylene glycol, ethanol, oleic acid, etc., wherein the penetration enhancer has dual functionality and may act also as solvent [Arkin 0064].   

Claims 1-4, 6-15, and 17-20 Are Obvious Over Xi in Combination with Crutchley

One of ordinary skill seeking to treat atopic dermatitis is motivated to include 0.51% of the JAK inhibitor SHR0302 (as taught by Xi) in Crutchley’s Example 1 topical formulation (that comprises 0.7 wt% laureth-4) because Crutchley expressly teaches that the compositions preferably include additional active agents useful for the treatment of atopic dermatitis or psoriasis, including JAK kinase inhibitors and Xi teaches that SHR0302 is JAK inhibitor useful for the treatment of atopic dermatitis or psoriasis.  The ordinary artisan is further motivated because Xi specifically teaches that SHR0302 in the amount of 0.51% is effective.  One of ordinary skill is further motivated to topically apply this composition to a patient with atopic dermatitis to treat the atopic dermatitis.  One of ordinary skill thus meets each and every limitation of claims 1-4, 6, 7, 10-15.  
Respecting claims 8 and 17, one of ordinary skill is motivated to further include a corticosteroid in the composition because Crutchley expressly teaches that the composition may further include topical corticosteroids.  Crutchley at page 10, lines 10-15.  

Claims 9 and 18 -20 are also obvious over the above proposed combination of Crutchley and Xi for the following reasons.  Claim 9 further limits claim 1 by “wherein skin penetration of the topical pharmaceutical composition is enhanced by 5-fold to 30-fold relative to a topical pharmaceutical formulation without laureth-4 as measured by in vitro permeation testing” and claims 18-20 recite similar functional limitations.  The combination of Xi and Crutchley teach the same components of the claimed composition in similar or overlapping amounts, specifically the amount of the laureth-4 as taught in the specification [0014]. As such, it is reasonable to assume that the prior arts composition will also have the same functional properties. Applicants are reminded that the office does not have the facilities and resources to determine the skin penetration of the topical composition. In the absence of evidence to the contrary, the burden is on applicants to show that this property is different from those taught by prior art and to establish patentable differences. See in re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 5 and 16 Are Obvious Over Xi and Crutchley Combination in View of Arkin

Claims 5 and 16 are obvious over Xi and Crutchley as above, in further view of Arkin for the following reasons.  One of ordinary skill is motivated to incorporate dimethyl sulfoxide taught by Arkin in the above-discussed topical JAK composition taught by the combination of Xi and Crutchley because as taught by Arkin, dimethyl sulfoxide enhances skin penetration of actives in topical compositions.  Thus, one of ordinary skill is motivated to further add dimethyl sulfoxide to the JAK inhibitor, SHR0302 formulation to further enhance the skin penetration of the topical treatment and achieve better treatment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622